Voto disidente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 19 de junio de 1981
Disiento. Es laudable el propósito de facilitar a las personas lisiadas que se ven obligadas a moverse en sillones de ruedas, que las aceras les provean un acceso menos incómodo para subir y bajar desde la calle. Pero no veo diferencia entre la depresión en la acera, voluntaria-mente creada por un municipio con ese propósito, y la depresión que se crea negligentemente, haciendo la acera *164menos segura para los peatones y propiciando accidentes como el que aquí nos ocupa. Es previsible que una persona desapercibida de la existencia de tales depresiones pueda sufrir un accidente y lesionarse seriamente. El municipio tenía la obligación de tomar medidas adecuadas para advertir del peligro, y no lo hizo. Oliver v. Municipio de Bayamón, 89 D.P.R. 442 (1963); Del Toro v. Gob. de la Capital, 93 D.P.R. 481 (1966).
Considero, por otra parte, que habiendo ocurrido el accidente en horas del día, pudo ser evitado por la señora Torres de Soto si hubiese estado mirando por donde caminaba. Desafortunadamente, es un hecho de todos conocido en nuestro país que las aceras de las calles de nuestros pueblos y ciudades no son modelo de seguridad. A la existencia de condiciones peligrosas como la rampa de este caso tendrá que acostumbrarse la ciudadanía, y caminar más alerta para evitar caer en esta especie de trampas.
A mi juicio debió tomarse en consideración la negli-gencia de la demandante y reducirse su indemnización en proporción a ella. Modificaría la sentencia para, com-parando negligencias, reducir en un sesenta por ciento las indemnizaciones concedidas y, así modificada, la confir-maría.